Citation Nr: 0633059	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material has been received to reopen a claim 
for service connection for a left thumb disorder; and, if so, 
whether service connection is warranted.  


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
January 2005, to support his claim, the veteran testified at 
a hearing at the RO before a decision review officer (DRO).  
And even more recently, in August 2006, he testified at an 
additional hearing, this time before the undersigned Veterans 
Law Judge (VLJ) of the Board.  

For the reasons explained below, the Board is reopening the 
claim for service connection for a left thumb disorder based 
on new and material evidence.  Regrettably, however, further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.
 

FINDINGS OF FACT

1.  In March and May 2002, the RO denied the veteran's claim 
for service connection for a left thumb disorder.  

2.  The additional evidence received since those March and 
May 2002 decisions relates to an unestablished fact necessary 
to substantiate this claim, is not cumulative or redundant, 
and raises a reasonable possibility of substantiating this 
claim.  




CONCLUSIONS OF LAW

1.  The RO's March and May 2002 decisions denying the 
veteran's claim for service connection for a left thumb 
disorder are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence to reopen the claim.  The Board finds 
there is sufficient evidence, so there is no possibility of 
prejudicing the veteran by issuing a decision reopening the 
claim because it reserves determining whether there has been 
compliance with the VCAA and implementing regulations until 
the additional development is completed on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




Reopening a Claim for Service Connection for a Left Thumb 
Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Here, the veteran had previously filed a claim for service 
connection for a left thumb disorder, which was denied by the 
RO in March and May 2002.  He filed a notice of disagreement 
(NOD), but failed to file a timely substantive appeal (VA 
Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (An 
appeal consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal).  Thus, the March and May 2002 
decisions became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.  Furthermore, this, in turn, means there 
must be new and material evidence since those decisions to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been received since the RO's March and May 2002 decisions 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the current version of  38 C.F.R. § 3.156(a), which was 
amended in August 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence received prior to the March and 
May 2002 decisions includes the veteran's service medical 
records (SMRs); reports of VA examinations conducted in May 
1995, July 1996, and January 2002; private medical records 
from Drs. Flemming, Johnson, Neville, Lewis; VA outpatient 
treatment (VAOPT) records from October 1998 to November 2001; 
and a March 1995 letter from the State of Washington's 
Department of Labor and Industries.  The SMRs indicate he 
sprained his left thumb in June 1967.  In October 1967, he 
was seen for left thumb pain and referred for an orthopedic 
consultation.  The December 1967 report of the orthopedic 
consultation indicates he complained of persistent pain and 
stiffness after jamming his thumb in June.  He had pain on 
extreme flexion and extension in his metacarpal phalangeal 
joint.  An X-ray revealed no abnormalities and the doctor's 
impression was that he had a resolving sprain of the left 
thumb.

After being discharged from military service in January 1968, 
the evidence indicates he was next treated for left thumb 
pain in January 1995 by Dr. Fleming.  He was diagnosed with 
bilateral DeQuervain's tenosynovitis (inflammation of the 
tendon sheath of the thumb) in March 1995.  A March 1995 
letter from the State of Washington's Department of Labor and 
Industries indicates this was considered work-related.  The 
report of May 1995 VA examination indicates he attributed 
this condition to repetitive use at work, specifically - 
writing citations, holding a clipboard, and tearing tickets.  
An October 1995 record from Dr. Fleming indicates the 
tenosynovitis had resolved bilaterally, but a January 1996 
note indicates recurrence in the veteran's right wrist.  The 
report of the July 1996 VA examination only notes 
tenosynovitis in the right wrist, which he again attributed 
to repeated use of his thumb at work.

A March 1996 letter from Dr. Johnson states that the veteran 
reported the onset of his hand pain beginning in the Fall of 
1994.  The veteran denied any previous problems or injuries 
to his hands.  

An August 2000 VAOPT record indicates the veteran complained 
of left thumb pain, which he attributed to repeated use while 
sorting papers.  He was treated with a thumb splint and 
cortisone shots.  An October 2000 record from Dr. Neville 
notes the veteran had an onset of left thumb and wrist pain 
beginning in June 1999 due to repetitive use.  He reportedly 
had a surgical release of the left first dorsal compartment 
of the wrist in November 1999.  He had had this similar 
operation in November 1997 on his right wrist.  

The medical records from Dr. Lewis indicate the veteran had a 
surgical excision of the left thumb radial sesamoid bone in 
May 2001.  He recovered from this surgical successfully and 
had excellent range of motion with only a little tenderness.  
The report of a January 2002 VA examination indicates that a 
June 2000 X-ray of the left thumb revealed no evidence of a 
fracture, malalignment or osteoarticular abnormality.

In March and May 2002, the RO denied the veteran's claim for 
service connection because although the evidence showed 
treatment for a sprained left thumb during military service, 
there was no evidence that this resulted in a chronic 
condition (rather than an acute and transitory one).  
Furthermore, there was no evidence linking his current left 
thumb disorder to the in-service injury.

The evidence received after the March and May 2002 rating 
decisions includes VAOPT records from June 2003 to November 
2005; a medical opinion from R. Weeks, ARNP; the report of a 
March 2005 VA examination; and private medical records from 
Dr.  Muoneke.  This evidence is new in that had not been 
previously considered by the RO.  In February 2005, R. Weeks, 
ARNP, stated that the veteran may have suffered an avulsion 
fracture during service and that evidence of such a fracture 
was present on recent X-rays.  Mr. Weeks opined that the 
veteran's current left thumb disorder was more likely than 
not service-related.  The March 2005 VA examiner, Dr. Dimond, 
also opined it was possible that the veteran's current left 
thumb disorder could have been caused by a gradual worsening 
of the in-service injury, but the examiner could not make a 
definite opinion without seeing records related to a June 
1999 industrial injury that was referenced in Dr. Lewis' 
records.

The medical opinions from Mr. Weeks and Dr. Dimond are 
material in that they relate to an unestablished fact 
necessary to substantiate the claim - a link between the 
veteran's current left thumb disorder and his in-service 
injury.  Thus, this evidence has a reasonable possibility of 
substantiating the claim.  And for the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  VA adjudicators do not address the 
credibility and resultant probative value of this evidence 
until readjudicating the claim on the merits.  See Justus, 3 
Vet. App. at  513.  So this evidence is sufficient to reopen 
the claim.


ORDER

The petition to reopen the claim for service connection for a 
left thumb disorder is granted, subject to the further 
development of the claim directed in the remand below.


REMAND

As mentioned, the evidence is unclear as to whether the 
veteran developed a chronic disability as a result of the 
June 1967 left thumb sprain.  After separating from military 
service in January 1968, he was not treated for left thumb 
pain until January 1995 - over 37 years later.  At that time, 
he was diagnosed with bilateral DeQuervain's tenosynovitis, 
which he attributed to repeated use of his wrists and thumbs 
at work.  The left thumb resolved in October 1995 (see 
private medical records from Dr. Fleming).  He reported the 
onset of this condition beginning in December 1994 (see 
report of July 1996 VA examination).  A December 1997 
Independent Medical Examination revealed that the left thumb 
condition had completely resolved.  He denied any prior 
injuries at that time (see Dr. Camp's report).

Thereafter, medical records from Drs. Lewis and Muoneke 
indicate the veteran was treated for a left thumb industrial 
injury in June 1999.  He denied specific trauma, but 
attributed his pain to repeated use sorting papers at work.  
Also, in August 1999, he bent his left thumb back while 
picking up a piece of luggage.  

Before filing a claim with VA, the evidence indicates the 
veteran attributed his left thumb disorder to repeated use of 
his hands at work.  He denied any prior injuries and said 
onset began in the Fall of 1994, and reoccurred in June 1999.  
After filing his claim for service connection with VA, 
however, his story changed.  At the January 2005 RO hearing, 
he said his left thumb continued to hurt after he separated 
from service in January 1968, but he did not seek treatment 
for it (Hr'g. Tr., pgs 5-6).  He said he treated himself with 
pain medication and splint supports.  Id.  At the August 2006 
travel Board hearing, he said that his thumb still bothered 
him after his military service, but it became worse in 1999 
after he injured it picking up a piece of luggage (Hr'g. Tr., 
pg. 13).

As mentioned, in February 2005, R. Weeks, ARNP, provided a 
medical opinion stating that the veteran's current left thumb 
disorder was more likely than not related to his in-service 
injury.   He said the veteran may have had an avulsion 
fracture because a current X-ray showed evidence of an old 
avulsion fracture.  The March 2005 VA examiner, Dr. Dimond, 
was more equivocal.  Dr. Dimond discussed in great detail the 
veteran's medical history and suggested there might be a link 
between his current left thumb disorder and the in-service 
injury, but stated he could not give meaningful comment 
without the records related to the June 1999 industrial 
accident that was referenced by Dr. Lewis.  Since then, these 
records have been obtained from Dr. Muoneke.  In light of 
this, a remand is necessary so that Dr. Dimond can be asked 
to provide an addendum to his earlier medical opinion after 
reviewing these additional records.

Accordingly, the case is REMANDED for the following action:

1.  If possible, have the VA examiner who 
examined the veteran in March 2005 (Dr. 
Dimond) submit an addendum to the report 
of that evaluation in light of the 
addition evidence received since then - 
specifically, medical records from Dr. 
Muoneke regarding industrial injuries in 
June and August 1999.  Ask the examiner to 
render an opinion as to whether the 
veteran's current left thumb disorder is 
at least as likely as not (50 percent 
probability or greater) related to the in-
service left thumb sprain that occurred in 
June 1967.  

Also, ask the examiner to review the 
February 2005 opinion given by R. Weeks, 
ARNP, and comment on the likelihood the 
veteran's left thumb disorder is a result 
of an avulsion fracture sustained during 
military service.  (Note:  A December 1967 
X-ray showed no significant 
abnormalities).

If, for whatever reason, it is not possible 
to have that same VA examiner comment 
further, then obtain a medical opinion from 
another examiner equally qualified to make 
this important determination.  (Note:  if 
the latter situation arises, this may 
require having the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  The 
examiner must note in the addendum that he 
or she has reviewed the claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if any 
of the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


